Citation Nr: 1632954	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty in the Air Force from February 1969 to January 1973.  He also had additional service in the Air Force Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a gastrointestinal disability (listed as a stomach ulcer).  

A September 2011 RO decision (issued in a statement of the case) reopened and denied the Veteran's claim for entitlement to service connection for a gastrointestinal disability (listed as a stomach ulcer) on a de novo basis.  

The Board notes that although service connection for a gastrointestinal disability (listed as a stomach ulcer) was previously denied in an unappealed May 2006 RO decision, the Veteran's relevant service personnel records that existed, but that had not previously been associated with the claims folder, were obtained in April 2015 and August 2015.  As such, VA must reconsider the Veteran's claim for entitlement to service connection for a gastrointestinal disability without regard to the finality of the May 2006 RO decision, and thus has identified the issue on appeal as set forth on the title page.  38 C.F.R. § 3.156(c) (2015).  

In July 2016, the Board requested a Veterans Health Administration (VHA) opinion as to the issue of entitlement to service connection for a gastrointestinal disability.  The VHA opinion was obtained in August 2016.  As the VHA opinion is fully favorable to the Veteran, it is not necessary to provide an opportunity for the Veteran and his representative to respond to the VHA opinion and the Board will decide the matter accordingly.  

Additionally, the Board notes that an October 2015 RO decision determined that new and material evidence had not been received to reopen claims for entitlement to service connection for hypertension and for arthritis of the spine.  By this decision, the RO also denied service connection for posttraumatic stress disorder (PTSD) and for anemia (listed as iron deficiency anemia).  In a February 2016 statement, the Veteran expressed disagreement with that decision.  The Board observes, however, that the Veteran and/or his representative have not submitted the proper form to constitute a notice of disagreement as to those issues.  See 38 C.F.R. § 20.201(a)(1) (2015).  


FINDING OF FACT

A gastrointestinal disability, diagnosed as irritable bowel syndrome (IBS) with gastritis and gastroenteritis, had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability, diagnosed as IBS with gastritis and gastroenteritis, have been met.  38 U.S.C.A §§ 101(24), 1110, 1131, 1151(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has a gastrointestinal disability that is related to service.  He specifically maintains that he was treated for gastrointestinal problems during service.  He reports that he was first diagnosed with gastroenteritis in 1970 and that he has suffered from stomach problems since that time.  He indicates that his gastroenteritis in service led to his later diagnoses of peptic ulcers.  The Veteran essentially contends that he was treated for gastrointestinal problems during service and since that time.  

The Veteran served on active duty from February 1969 to January 1973.  He also had additional service in the Air Force Reserve.  His service personnel records do not indicate that he served in the Republic of Vietnam.  

The Veteran's service treatment records show that he was treated for gastrointestinal problems during service.  An April 1970 treatment entry notes that he was seen for abdominal discomfort with associated emesis, chills, and hot flashes.  The examiner reported that his abdomen was soft and that he was provided with Donnatal.  The impression was viral gastroenteritis.  

A July 1970 treatment entry notes that the Veteran reported that he thought he had an appendix problem.  He complained of intermittent pain in the right lower quadrant for a week.  He stated that the pain was presently occurring more frequently and lasting for a longer period of time.  The impression was gastroenteritis.  A September 1970 entry indicates that the Veteran was seen for a stomach problem with vomiting.  The diagnosis was viral gastroenteritis.  

On a medical history form at the time of a February 1972 separation examination, the Veteran checked that he did not have frequent indigestion and that he did not have stomach, liver, or intestinal trouble.  The reviewing examiner did not refer to any gastrointestinal problems.  The February 1972 objective separation examination report includes notations that the Veteran's abdomen and viscera were normal.  

Post-service private and VA treatment records show treatment for variously diagnosed gastrointestinal problems, including gastroesophageal reflux disease (GERD); symptomatic helicobacter pylori; nonerosive antral gastritis; chronic gastritis; a hiatal hernia; chronic peptic ulcer disease; acute gastro-duodenitis; dyspepsia; and gastroenteritis.  

A May 2015 VA stomach and duodenal conditions examination report includes a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran was seen on three separation occasions with treatment for, and diagnoses of, gastroenteritis while he was on active duty.  The examiner stated that the Veteran had a history of being helicobacter pylori positive in 2004, and that an esophagogastroduodenoscopy performed in 2006 shows a hiatal hernia and nonerosive antral gastritis.  It was noted that the Veteran had a history of GERD since 2004.  

The diagnosis was gastroenteritis.  The examiner indicated that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran was treated for gastroenteritis on three occasions in "1971" with no reports and/or complaints until the early 2000s.  The examiner maintained that the time gap was large and not felt related.  

An August 2016 VHA opinion was provided by a gastroenterologist.  The physician reported that the first mention of gastrointestinal symptoms in the Veteran's record was a diagnosis of gastroenteritis in April 1970 while he was on duty in Okinawa, Japan.  The physician stated that, subsequently, the Veteran was seen for recurrent abdominal pain without vomiting or diarrhea in September 1970 while in the U.S.  It was noted that while the diagnosis, at that time, was gastroenteritis, the lack of vomiting and diarrhea excluded that diagnosis.  The physician indicated that the Veteran's February 1972 objective separation examination report made no mention of gastrointestinal problems.  

The physician reported that the Veteran's medical record from the date of his discharge from service through the 1980s and 1990s was sketchy, but that in April 1980, he had an esophagogastroduodenoscopy (EGD) with a diagnosis of changes of acute inflammatory disease.  It was noted that it was not clear if biopsies were taken to provide such diagnosis.  The physician stated that in April 1981, an upper gastrointestinal barium study was said to show gastritis and duodenitis.  The physician indicated that hospital discharge summaries in 1981 listed diagnoses of chronic peptic ulcer disease, acute gastro-duodenitis, and a hiatal hernia.  The physician maintained that he could find no information in the Veteran's record which showed how those diagnoses were made or that provided any indication that an EGD was performed.  The physician reported that it appeared that the Veteran was treated with antacid medication (an H2 blocker or proton pump inhibitors) throughout that time period, which suggested that the treating physicians believed that there were gastrointestinal problems.  

The physician indicated that the next chart entry that he could find with regard to gastrointestinal problems appeared to be in 2003, when the Veteran was treated for abdominal pain with the H2 blocker, Ranitidine.  It was noted that in June 2005, the Veteran complained of upper abdominal pain of many years duration.  The physician reported that the Veteran was seen by a gastroenterologist, Dr. Siddiqui, in March 2006, and that an upper and lower gastrointestinal endoscopy was performed at that time.  It was noted that the Veteran's esophagus was normal, but that patchy redness of the antral mucosa was observed.  The physician related that he could not find a report of the gastric biopsy results, but that a diagnosis of gastritis was made along with a finding of a helicobacter pylori infection, which seemingly was not adequately treated, in part due to lack of patient cooperation.  The physician stated that the Veteran continued to receive anti-acid medications over the ensuing years for complaints of abdominal pain, but that he could not find evidence of additional gastrointestinal evaluations.  

The physician reported that the Veteran had an attack of vomiting and abdominal pain while on active duty in Okinawa in 1970, which he would assume was gastroenteritis.  The physician stated that subsequently that year, the Veteran had unexplained abdominal pain which was diagnosed as gastroenteritis, but that such diagnosis was unlikely given the absence of vomiting and diarrhea.  It was noted that there was little relevant medical history until 1980 when an EGD was said to show gastritis.  The physician stated that again in 1981, the Veteran was diagnosed with gastroduodenitis via a barium study, which was a very unreliable diagnostic tool.  The physician indicated that of some importance was the fact that in 1981, the Veteran was said to be suffering from chronic peptic ulcer disease, acute gastroduodenitis, and a hiatal hernia.  The physician stated that how such diagnoses were established was questionable, but that such diagnoses strongly suggested that the Veteran had been chronically complaining of abdominal pain.  The physician maintained that he then found very little information until 2006 when an EGD shows erythema of the antral mucosa and chronic gastritis was diagnosed.  It was noted that the Veteran continued to complain of abdominal pain in several treatment entries throughout 2011 and that he was treated with anti-acid medications such as H2 blockers and/or proton pump inhibitors which indicated that the treating physicians believed he had gastritis/ulcer/esophagitis type symptoms.  

The physician indicated that he believed that the Veteran suffered from chronic abdominal pain which dated back to his gastroenteritis while on active duty in 1970.  It was noted that the cause of the pain was not clear, but that findings of gastritis had been reported on EGD's on several occasions.  The physician stated that gastritis was common in asymptomatic individuals and that such finding did not necessarily explain the Veteran's discomfort.  The physician maintained that he believed that it was more likely that the Veteran's pain was secondary to IBS, i.e., the pain had no clear anatomical origin and reflected some sort of motility disorder or a hypersensitive bowel-brain interaction.  It was noted that acute gastroenteritis was presently a well-accepted initiating event in IBS and that 10 to 20 percent of IBS patients' date their symptoms back to an attack of acute gastroenteritis.  The physician reported that IBS seemingly could persist for years or for a lifetime.  The physician commented that, therefore, he believed a fairly strong case could be made for the concept that the Veteran had a chronic abdominal pain, which was likely IBS, dating back, with many history gaps, to the gastroenteritis event of 1970 while in the Air Force and that he had a reasonable claim to disability.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the May 2015 stomach and duodenal conditions examination report relates a diagnosis of gastroenteritis.  The examiner after a review of the claims file, indicated that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran was treated for gastroenteritis on three occasions in "1971" with no reports and/or complaints until the early 2000s.  The examiner also maintained that the time gap was large and not felt related.  The Board notes that the examiner solely diagnosed the Veteran with gastroenteritis.  However, as noted above, the Veteran has been diagnosed with numerous other gastrointestinal disorders including GERD; symptomatic helicobacter pylori; nonerosive antral gastritis; chronic gastritis; a hiatal hernia; chronic peptic ulcer disease; acute gastro-duodenitis; dyspepsia; and gastroenteritis.  The Board observes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Additionally, the Board notes that the examiner indicated that there were no reports and/or complaints of gastrointestinal problems until the early 2000s.  However, the evidence shows that the Veteran was treated for gastrointestinal disorders prior to that time.  For example, an April 1980 hospital discharge summary, from an unidentified facility, and signed by J. M. Wilson, M.D., relates discharge diagnoses including chronic peptic ulcer disease.  An April 1981 hospital discharge summary, apparently from the same unidentified facility, and signed by V. B. Rambo, M.D., indicates a final diagnosis of acute gastro-duodenitis, as well as secondary diagnoses that included a hiatal hernia and a hepatic injury.  Further, the Board notes that the examiner did not specifically address the Veteran's reports of gastrointestinal problems since service.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the examiner's opinion is not probative in this matter.  

Conversely, the VHA physician discussed the Veteran's gastrointestinal complaints during service and the variously diagnosed gastrointestinal disabilities since service.  See McClain, 21 Vet. App. at 319, 321.  The physician stated that he believed that the Veteran suffered from chronic abdominal pain that dated back to his gastroenteritis while on active duty in 1970.  The physician stated that gastritis was common in asymptomatic individuals and that such finding did not necessarily explain the Veteran's discomfort.  The physician maintained that he believed that it was more likely that the Veteran's pain was secondary to IBS.  The physician specifically maintained that he believed a fairly strong case could be made for the concept that the Veteran had a chronic abdominal pain, which was likely IBS, dating back, with many history gaps, to the gastroenteritis event of 1970 while in the Air Force and that he had a reasonable claim to disability.  The Board observes that the VHA physician discussed the Veteran's gastrointestinal symptoms during service, his treatment for gastrointestinal problems throughout his life since service, including the variously diagnosed gastrointestinal disorders, and his opinions are more consistent with the evidence of record.  Therefore, the Board finds that the opinions provided by the VHA physician that the Veteran has a gastrointestinal disability, IBS with gastritis and gastroenteritis, which began during service, are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that the medical evidence indicates that the Veteran was treated for gastrointestinal complaints during his period of service.  The Veteran has also been treated for variously diagnosed gastrointestinal disabilities since service and until the present time.  Further, a VHA physician, in a very probative opinion, has specifically found that the Veteran's gastrointestinal disability, diagnosed as IBS with gastritis, began during service.  

The Veteran is competent to report symptoms he thought were due to his gastrointestinal disability, diagnosed as IBS with gastritis, during service and since service.  Moreover, the Board finds that the Veteran's reports of such symptoms are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Resolving any doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding whether the current gastrointestinal disability, diagnosed as IBS with gastritis, commenced during military service.  In light of the evidence of record, to include the opinion from the VHA physician, noted above, the Board cannot conclude that the preponderance of the evidence is against granting service connection for a gastrointestinal disability, diagnosed as IBS with gastritis.  

Accordingly, service connection for a gastrointestinal disability, diagnosed as IBS with gastritis and gastroenteritis, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a gastrointestinal disability, diagnosed as IBS with gastritis and gastroenteritis, is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


